Citation Nr: 1404084	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for polyneuropathy, lower extremities.

2.  Entitlement to service connection for polyneuropathy, upper extremities.

3.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD).

4.   Entitlement to service connection for right great toe amputation claimed as status-post foot surgery, to include as secondary to polyneuropathy.

5.  Entitlement to service connection for left foot plantar ulcer, to include as secondary to polyneuropathy.

6.  Entitlement to service connection for hypertension, to include as secondary to polyneuropathy.

7.  Entitlement to service connection for left foot osteomyelitis, to include as secondary to polyneuropathy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1972 until June 1975.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon in September 2005, September 2009, and May 2010.  The Veteran perfected appeals of the issues indicated above, and the matters are now before the Board.


FINDING OF FACT

On October 25, 2013 the Board was notified that the appellant died in September 2013.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  


ORDER

Service connection for polyneuropathy, lower extremities is dismissed.

Service connection for polyneuropathy, upper extremities is denied.

Service connection for PTSD is denied.

Service connection for right great toe amputation claimed as status-post foot surgery, to include as secondary to polyneuropathy is denied.

Service connection for left foot plantar ulcer, to include as secondary to polyneuropathy is denied.

Service connection for hypertension, to include as secondary to polyneuropathy is denied.

Service connection for left foot osteomyelitis, to include as secondary to polyneuropathy is denied.

Entitlement to TDIU is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


